OPINION OF THE COURT
Per Curiam.
The Departmental Disciplinary Committee (DDC) for the First Judicial Department has moved to strike Mr. Victor Braunstein’s (respondent’s) name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b).
This court admitted respondent to practice on June 27, 1961. At all times relevant to this proceeding, respondent was *110chief of the Enforcement Bureau of the New York State Division of Housing and Community Renewal, with an office located within this Department.
On November 30, 1989, respondent was convicted, upon his plea of guilty, of the crimes of bribe receiving in the third degree, a class D felony (three counts) (Penal Law § 200.10), and official misconduct, a class A misdemeanor (Penal Law § 195.00), in the. Supreme Court, New York County. Subsequently, on February 1, 1990, be was sentenced to a term of five years’ probation, of which six months are to be spent in community service.
A certified copy of respondent’s plea of guilty has been presented to this court (Judiciary Law § 90 [4] [b]).
Respondent opposes the DDC petition, upon the basis that his purported resignation from the Bar should be accepted by this court. After our review of the record, we find that respondent cannot resign, since he automatically ceased to be a member of this State’s Bar, upon his conviction of a felony (Judiciary Law § 90 [4] [a]; Matter of Dizak, 93 AD2d 680, 681-682 [1st Dept 1983]; Matter of Swirsky, 103 AD2d 195, 196 [1st Dept 1984]).
Accordingly, the petition of the DDC should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law.
Murphy, P. J., Ross, Rosenberger, Asch and Ellerin, JJ., concur.
Respondent’s name stricken from the role of attorneys.